 


109 HR 447 IH: Honoring Our Fallen Soldiers and Families Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 447 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mrs. Blackburn (for herself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the amount of the military death gratuity to $100,000. 
 
 
1.Short titleThis Act may be cited as the Honoring Our Fallen Soldiers and Families Act of 2005. 
2.Increase in death gratuity payable with respect to members of the armed forces 
(a)Amount of death gratuitySection 1478(a) of title 10, United States Code, is amended by striking $12,000 and inserting $100,000. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring on or after October 1, 2001. 
 
